THE COURT.
—The facts in this case are in all material respects the same as those in the Matter of Biccardi, ante, p. 675, [189 Pac. 694], The conviction of the accused, was in the United States district court of the northern district of California, and was for conspiring to violate the acts of Congress of May 18, 1917, and June 15, 1917, and the case is pending on writ of error in the United States supreme court.
It is ordered that action upon the certified copy of the judgment presented be deferred pending the determination of the appeal of the attorney from such judgment.